Case 3:20-cv-01172 Document1 Filed 11/04/20 Pagelof4 Page ID #1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

THE ESTATE OF ISAIAH ESPINOZA, by )
Special Administrator, ELIZABETH TWEEDY, )

)
Plaintiff, )
V. ) Court No.:

)

THE CITY OF ROBINSON, )
)

Defendant. )

COMPLAINT AT LAW

 

Now Comes, the Plaintiff, the Estate of Isaiah Espinoza by and through the Law
Offices of Robert Montgomery, and for its cause of action against the Defendant the City of
Robinson, states as follows:

STATEMENT OF JURISDICTION AND VENUE

1. This Court has jurisdiction over this cause pursuant to 28 U.S.C. Section
1332.

2. That on August 13, 2020, and at all relevant times thereafter, Isaiah Espinoza
was a citizen and a resident domiciled in the State of Indiana.

3. That on August 13, 2020, and at all relevant times thereafter Defendant City
of Robinson, was and currently is a municipal corporation, incorporated in this jurisdictional
district.

4. Plaintiff's cause of action is a wrongful death action arising from a motor
vehicle collision which occurred in Crawford County Illinois located in this jurisdictional
district and venue is proper pursuant to 28 U.S.C. Section 1391.

5, Damages are in excess of $75,000.00
Case 3:20-cv-01172 Document1 Filed 11/04/20 Page2of4 Page ID #2

COUNT | —- CITY OF ROBINSON -WRONGFUL DEATH

1. On or about August 13, 2020 Isaiah Espinoza was a passenger in a motor
vehicle operated by Skyler Williams in an eastbound direction on Illinois Rt. 33 East of N.
Highway St in Robinson, Illinois.

2. At the time just prior to the time of the occurrence heretofore alleged, Isaiah
Espinoza, was a passenger and had no control over the vehicle operated by Skyler
Williams and was in the exercise of ordinary care for his own safety.

a At the aforesaid time and place, the vehicle of Skyler Williams was being
pursued by the City of Robinson, by its employees in the Robinson Police Department who
were acting in the course and scope of their employment with the City of Robinson as
police officers.

4. At the time and place aforesaid, the City of Robinson participated in a high-
speed chase of wherein Skyler Williams ran off the roadway and struck a utility pole with
such great force that Isaiah Espinoza died of his injuries.

5. At the time and place aforesaid, it was the duty of Defendant, City of
Robinson, by and through its authorized agents and/or employees, to refrain from
acting with an utter indifference or conscious disregard for the safety of others.

6. On or about the above date, Defendant, City of Robinson, by and through
its authorized agents and/or employees, demonstrated an utter indifference and/or a
conscious disregard for the safety of the occupants of the motor vehicle operated by
Skyler Williams including Isaiah Espinoza in one or more of the following respects:

a. Proceeded at speeds that created unwarranted danger to others, including
Isaiah Espinoza;
Case 3:20-cv-01172 Document1 Filed 11/04/20 Page 3of4 Page ID #3

b. Initiated and continued a motor vehicle pursuit when the level of inherent
danger created by the pursuit outweighed the necessity to immediately apprehend a
suspect;

c. Initiated and continued a motor vehicle pursuit when the volume of pedestrian
and vehicular traffic did not reasonably warrant the pursuit;

d. Initiated a motor vehicle pursuit in violation of The City of Robinson Police
Department's policies, including but not limited to, initiating a motor vehicle pursuit
when a violent felony was not suspected;

e. Initiated a motor vehicle pursuit in violation of The City of Robinson Police
Department’s policies, including but not limited to, initiating a motor vehicle pursuit for a
traffic violation while operating an unmarked vehicle;

f. Continued a motor vehicle pursuit when it was clear that the pursuit created
risk of harm to others on the roadway, including Isaiah Espinoza:

g. Continued a motor vehicle pursuit when the pursued vehicle disregarded
traffic signals or signs; and

h. Operated a motor vehicle with a willful or wanton disregard for the safety of
others, in violation of 625 ILCS 5/11-503.

7. As a direct and proximate result of one or more of the foregoing reckless,
willful, and wanton acts and/or omissions by Defendants, City of Robinson and the
Robinson Police Department by and through its authorized agents and/or employees,
Skyler Williams lost control of his motor vehicle striking a utility pole off the roadway
causing the wrongful death of Isaiah Espinoza on August 13, 2020.

8. Elizabeth Tweedy as Special Administrator of The Estate of Isaiah Espinoza
brings this action pursuant to the Illinois Wrongful Death Act, 740 ILCS 180-1, et seq.

9. That Plaintiff, Elizabeth Tweedy in capacity as Special Administrator of the
Estate of Isaiah Espinoza, deceased, brings this cause of action to recover for the wrongful
death of Isaiah Espinoza which includes loss of society, service, love affection and

companionship sustained by the next-of-kin as a result of The Estate of Isaiah Espinoza’s
Case 3:20-cv-01172 Documenti1 Filed 11/04/20 Page4of4 Page ID #4

death, funeral expenses, costs of the administration and attorney fees.

10. That The Estate of Isaiah Espinoza’s heirs and next-of-kin suffered pecuniary
losses and loss of society, support, compassion, affection and companionship as a result
of the wrongful death of The Estate of Isaiah Espinoza.

11. Onor about October 30, 2020, Elizabeth Tweedy was appointed as special
administrator of the Estate of Isaiah Espinoza. See attached exhibit.

Wherefore, the Plaintiff, the Estate of Isaiah Espinoza demands judgment against
Defendants, in a sum in the amount of in excess of $75,000.00, attorney fees and litigation
costs.

The Plaintiff demands trial by jury.

/s/Robert A. Montgomery
Robert A. Montgomery
Attorney for Plaintiffs

Robert A. Montgomery

Attorney at Law

161 North Clark Street, Suite 3050
Chicago, Illinois 60601

T: 312-236-7700; F: 312-605-8808

E-Mail: rm@rmontlaw.com
Attorney Code: 1946129
